          Case 16-50364-MFW    Doc 179   Filed 11/26/18   Page 1 of 21



               IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF DELAWARE

In re:                                   )      Chapter 11
                                         )
TSAWD HOLDINGS, INC., et al.,            )
                                         )      Case No. 16-10527 (MFW)
           Debtors.                      )      Jointly Administered
                                         )
_____________________________            )
                                         )
TSA STORES, INC., TSA PONCE,             )
INC., and TSA CARIBE, INC.,              )
                                         )
           Plaintiffs,                   )
                                         )
and WILMINGTON SAVINGS FUND              )      Adv. No. 16-50364(MFW)
SOCIETY, FSB, AS SUCCESSOR               )
ADMINISTRATIVE AND COLLATERAL            )
AGENT,                                   )
                                         )
           Plaintiff-Intervenor/         )
           Counterclaim Defendant,       )
                                         )
     v.                                  )
                                         )
M J SOFFE, LLC a/k/a M.J. SOFFE,         )
LLC,                                     )
                                         )
          Defendant/Counterclaim         )
          Plaintiff.                     )
_______________________________
                             OPINION1

     Before the Court are cross-motions for summary judgment

filed by Wilmington Savings Fund Society, FSB (“WSFS”) and M.J.

Soffe, LLC (“Soffe”), as well as Soffe’s motion for summary

judgment against the Debtors.       The dispute is which party has

priority in the inventory (and its proceeds) sold by Soffe to the

Debtors on consignment.       Because the Court finds that WSFS did

     1
          This Opinion constitutes the findings of fact and
conclusions of law of the Court pursuant to Rule 7052 of the
Federal Rules of Bankruptcy Procedure.
          Case 16-50364-MFW    Doc 179   Filed 11/26/18   Page 2 of 21



not have actual knowledge of Soffe’s consignment interest until

after Soffe filed a UCC-1 financing statement on February 4,

2016, the Court will grant WSFS’s motion and deny Soffe’s motion

with respect to goods sold before that date.              In light of that

ruling and certain concessions of the parties, the Court will

grant Soffe’s motion for summary judgment against the Debtors, as

the Debtors’ preference and strong arm claims are now moot.



I.     JURISDICTION

       The Court has subject matter jurisdiction over this

adversary proceeding which is a core proceeding dealing with the

determination of the validity, priority, and extent of liens on

property of the estate.       28 U.S.C. §§ 1334(b), 157(b)(2)(K).

       Soffe does not consent to entry of any final order or

judgment by the Court.      (Soffe Answer. ¶3, Adv. D.I. 18.)             This

Court has already concluded, however, that (1) Article III does

not prohibit the Court from hearing this “core proceeding,” and

that (2) “Article III does not limit the Court’s authority to

enter final judgment on the claims and counterclaims at issue. .

. .”   TSA Stores, Inc. v. MJ Soffe, LLC (In re TSAWD Holdings,

Inc.), 565 B.R.       292, 297 (Bankr. D. Del. 2017) (distinguishing

Stern and finding that “the action at issue.              .   .   would

necessarily be resolved in the claims allowance process”) (citing

Stern v. Marshall, 564 U.S. 462, 564, 131 S.Ct. 2594 (2011)).


                                     2
           Case 16-50364-MFW   Doc 179   Filed 11/26/18   Page 3 of 21



II.   BACKGROUND

      A.     Factual History

      On March 2, 2016, (the “Petition Date”) The Sports Authority

Holdings, Inc. and its affiliates (collectively, the “Debtors”)

filed voluntary petitions under chapter 11.           The Debtors were

national retailers of sporting goods and active apparel.

      Prior to the petition date, the Debtors were the borrowers

or guarantors on a $300 million term loan facility (the “Term

Loan Agreement”).     Bank of America, N.A. (“BOA”) through its

Agency Management Team and Wholesale Leveraged Finance Unit was

the Term Loan Agent, until it was succeeded by WSFS on or about

December 31, 2015.     (Healy Dep. 31:5-10, Jan. 17, 2018, Adv. D.I.

143-2; McNeil Decl. Ex. C, Adv. D.I. 143-3; Strickert Dep.

11:12–13:13, 38:16-25, Feb. 23, 2018, Adv. D.I. 151-19.)                 The

Term Loan Agreement was secured by a lien on, inter alia, all the

Debtors’ inventory and proceeds thereof.          (Orenstein Decl. Ex. G

at 2, Adv. D.I. 36-7.)     As of the petition date, approximately

$276.7 million in principal was outstanding under the Term Loan

Agreement.

      As part of their business, the Debtors developed a program

for the sale of goods on consignment.         To participate in the

program, vendors entered into a “pay by scan” deal sheet

specifying whether they would be paid on a cost or retail split

basis.     Beginning in 2010, Soffe entered into such an arrangement


                                     3
          Case 16-50364-MFW   Doc 179    Filed 11/26/18   Page 4 of 21



with the Debtors.    (Williams Dep. 17:23-18:4, Feb. 6, 2018, Adv.

D.I. 143-7; McNeil Decl. Ex. F at 4, Adv. D.I. 143-6.)               The

Debtors paid Soffe an agreed upon amount after a sale of the

consigned goods and retained the remaining sale proceeds.

(McNeil Decl. Ex. F at 4, Adv. D.I. 143-6.)

     Soffe did not file a UCC-1 financing statement (or notify

the Term Loan Agent of that filing) until February 4, 2016, one

month before the Petition Date.         (McNeil Decl. Exs. I & J, Adv.

D.I. 143; Williams Dep. 25:12-16, Feb. 6, 2018, Adv. D.I. 148-9.)

     B.    Procedural History

     Early in the bankruptcy case, an issue arose as to the

Debtors’ authority to pledge or sell consigned goods in their

possession.2   Pending the filing of (and ruling on) an adversary

proceeding to determine respective rights to the consigned

goods,3 the Court permitted the Debtors to sell the consigned


     2
          See Motion for Interim and Final Orders (A) Authorizing
the Debtors to (I) Continue to Sell Consigned Goods in the
Ordinary Course of Business Free and Clear of All Liens, Claims
and Encumbrances and (II) Grant Administrative Expense Priority
to Consignment Vendors for Consigned Goods Delivered
Postpetition; and (B) Grant Replacement Liens to Consignment
Vendors with Perfected Security Interests in Consigned Goods
and/or Remit the Consignment Sale Price Arising from the Sale of
Consigned Goods to Putative Consignment Vendors and Objections
thereto. (D.I. 9; Agron Obj., D.I. 102; Gordini Obj., D.I. 110;
Wigwam Mills Obj., D.I. 608; ASICS Am. Corp. Obj., D.I. 644;
Casio Obj., D.I. 646; Ameriform Acquisition Co. Obj., D.I. 656.)
     3
          See In re Whitehall Jewelers Holding, Inc., Bankr. No.
08-11261, 2008 WL 2951974, at *4 & *6 (Bankr. D. Del. July 28,
2008) (holding that a bankruptcy court cannot allow the sale of
consigned goods as “property of the estate” under section 363

                                    4
         Case 16-50364-MFW   Doc 179   Filed 11/26/18   Page 5 of 21



goods so long as they complied with the terms of the consignment

agreements, including making payments to the consignors.4              The

final order preserved WSFS’s rights, as Term Loan Agent,

including the right to recoup any payments made to the consignors

from the sale of the consigned goods if it were determined that

WSFS has a superior security interest in them.5

     On March 16, 2016, the Debtors commenced this adversary

proceeding against Soffe, seeking declaratory relief on competing

claims to the Soffe consigned goods (and their proceeds), shipped

and delivered prepetition by Soffe to the Debtors valued at

approximately $5,421,528 (the “Disputed Goods”).           WSFS intervened

in the adversary proceeding and seeks a declaration that it has a

perfected security interest senior to Soffe’s interest in the

Disputed Goods and seeks disgorgement of their proceeds.               (Adv.

D.I. 17.)   Soffe filed an answer and counterclaim seeking a

declaration that WSFS’s security interest did not attach to the

Disputed Goods and, if it did, that WSFS’s lien is subordinate to

Soffe’s interest.   (Adv. D.I. 27 at §§ 89, 96.)

     On July 19, 2016, WSFS filed a Motion for Partial Judgment

on the Pleadings.   (Adv. D.I. 34.)     On March 6, 2017, the Court



without first determining that it is property of the estate
through an adversary proceeding).
     4
            Interim Order, March 11, 2016, D.I. 278.
     5
            Final Order, May 3, 2016, D.I. 1704.

                                   5
        Case 16-50364-MFW    Doc 179   Filed 11/26/18   Page 6 of 21



denied that motion on the grounds that an issue of fact existed:

whether Soffe’s consignment interest is governed by            Article 9 of

the Uniform Commercial Code (the “UCC”).        TSA Stores, Inc. v. M J

Soffe, LLC (In re TSAWD Holdings, Inc.), 565 B.R. 292, 303-304

(Bankr. D. Del. 2017).

     On April 13, 2018, the parties filed cross-motions for

summary judgment seeking a determination of their respective

interests in the consigned goods and their proceeds.             (WSFS

Motion, Adv. D.I. 147; Soffe Motion, Adv. D.I. 141.)             Soffe also

sought summary judgment and dismissal of the Debtors’ claims

under sections 544 and 547 of the Bankruptcy Code.            Briefing is

complete, and the matter is now ripe for decision.



III. DISCUSSION

          A.      Standard of Review

     Rule 7056 of the Federal Rules of Bankruptcy Procedure

incorporates Rule 56(c) of the Federal Rules of Civil Procedure

which sets forth the applicable summary judgment standard.               Fed.

R. Bankr. P. 7056; Fed. R. Civ. P. 56(c).         Summary judgment may

be granted only “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”     Fed. R. Civ. P. 56(a).          See also

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (holding that

the party moving for summary judgment has the initial burden of


                                   6
          Case 16-50364-MFW   Doc 179   Filed 11/26/18   Page 7 of 21



demonstrating the absence of a dispute of material fact).

Admissions in pleadings, affidavits, discovery, and disclosure

materials on file, including all factual inferences derived

therefrom, are viewed in the light most favorable to the

nonmoving party.   See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247 (1986).

     B.    Consignment under the UCC

     WSFS argues that Article 9 of the UCC governs the priority

of the competing interests in the Disputed Goods.             It contends

that its interest is superior to Soffe’s interest in the Disputed

Goods delivered prior to February 4, 2016, because its financing

statement was filed first.     N.Y. U.C.C. § 9-322(a)(1).           Soffe

responds that Article 9 does not apply to its interest because

BOA had actual knowledge of its consignment interest and that

knowledge is imputed to the Term Loan Lenders.

     Section 9-102(a)(20) of the UCC defines “consignment” as:

     “Consignment” means a transaction, regardless of its
     form, in which a person delivers goods to a merchant
     for the purpose of sale and:
          (A) the merchant:
               (i) deals in goods of that kind
               under a name other than the name of
               the person making the delivery;
               (ii) is not an auctioneer; and
               (iii) is not generally known by its
               creditors to be substantially
               engaged in selling the goods of
               others.
          (B) with respect to each delivery, the
          aggregate value of the goods is $1,000 or
          more at the time of delivery;
          (C) the goods are not consumer goods

                                    7
             Case 16-50364-MFW   Doc 179   Filed 11/26/18   Page 8 of 21



               immediately before delivery; and
               (D) the transaction does not create a
               security interest that secures an obligation.

N.Y. U.C.C. § 9-102(a)(20) (section 9-102 was previously codified

at section 2-326).6

       Soffe concedes that its agreement with the Debtors meets all

the requirements of section 9-102(a)(20) except the requirement

that the Debtors’ creditors did not have knowledge of the

consignment.      Soffe does not argue that the Debtors were

“generally known” by their creditors to be “substantially

engaged” in selling goods on consignment.7             In re Valley Media,

Inc., 279 B.R. 105, 132 (Bankr. D. Del. 2015) (holding that a

debtor with 17.03% of its inventory sold on consignment does not

qualify as “generally known” to be “substantially engaged” in

selling goods of others).

       Instead, Soffe argues that the Term Loan Lenders had actual

knowledge of its consignment relationship, which satisfies the

section 9-120(a)(20)(A)(iii) exception and takes the relationship

outside the purview of Article 9.          See e.g., Eurpac Serv. v.

Republic Acceptance, 37 P.3d 447 (Colo. App. 2000) (holding that

a creditor who has actual knowledge of a debtor selling goods

belonging to others satisfies the generally known and substantial


       6
               The WSFS Security Agreement is governed by New York
law.       (Orenstein Decl. Ex. G. at 24, Adv. D.I. 36-7.)
       7
          The Debtors sold less than 20% of their goods on
consignment. (Stip. of Facts ¶ 3, D.I. 1400.)

                                       8
           Case 16-50364-MFW   Doc 179   Filed 11/26/18   Page 9 of 21



engagement exception); In re Key Book Serv., Inc., 103 B.R. 39,

43 (Bankr. D. Conn. 1989) (finding that the policy consideration

for the actual knowledge exception was satisfied because the

secured creditor’s loan with the debtor came after the debtor

entered into the consignment agreement and the secured creditor

knew of that agreement while negotiating its loan with the

debtor).

     WSFS argues preliminarily that actual knowledge does not

satisfy the exception and, therefore, does not take the

relationship outside the scope of Article 9.              See, e.g., Russell

v. Mountain Nat’l Bank (In re Russell), 254 B.R. 138, 141 (Bankr.

W.D. Va. 2000) (reasoning that a bank’s knowledge of a

consignment does not preclude it from asserting rights under the

UCC when the bank did not engage “in any affirmative conduct to

promote those arrangements or lull the consignors to fail to

protect themselves”); In re State St. Auto Sales, 81 B.R. 215

(Bankr. D. Mass. 1988) (determining that a secured creditor was

not equitably estopped from asserting its interest in consigned

goods even though it had actual knowledge of the debtor’s

consignment arrangements).

     In a related opinion issued today, involving a dispute

between WSFS and another consignor to the Debtors, the Court

concludes that if a consignor can establish that the Term Loan

Lenders had actual knowledge of its consignment relationship with


                                     9
            Case 16-50364-MFW   Doc 179    Filed 11/26/18   Page 10 of 21



the Debtors before the Term Loan was made, Article 9 will not

apply to its interest in the consigned goods.               TSA Stores, Inc.

v. Performance Apparel Corp. (In re TSA Holdings, Inc.), Adv. No.

16-50317 (Bankr. D. Del. Nov. 26, 2018).             Therefore, the only

issue the Court will address here is whether the Term Loan

Lenders had actual knowledge of Soffe’s consignment relationship

with the Debtors.

       C.    Actual Knowledge

       Soffe is a wholly-owned subsidiary of Delta Apparel, Inc.

(“Delta”).      (Williams Dep. 67:5-68:15, Adv. D.I. 144-7.)                Prior

to the Petition Date, Delta and its subsidiaries executed a Loan

and Security Agreement dated May 27, 2011, with Wells Fargo Bank,

National Association (“Wells Fargo”), as Administrative Agent for

the lenders.      (Hipsman Dec. ¶ 2-3, Feb. 26, 2018, Adv. D.I. 148-

14.)   BOA, through its Business Capital Group, was a co-lender on

the Delta group loan.      (Hipsman Dec. ¶ 1-3, Adv. D.I. 148-14.)

Soffe argues that BOA - while Agent for the Term Loan Lenders to

the Debtor - acquired actual knowledge of Soffe’s consignment

relationship with the Debtors in its capacity as a co-lender to

Soffe’s parent, Delta.      Soffe seeks to impute that knowledge to

the Term Loan Lenders.      See, e.g., Affordable Home Enters. v.

Nelson, No. 91C-08-024, 1994 WL 315227, at *7-9 (Del. Super. May

25, 1994) (holding that an agent’s knowledge of material facts

related to its duties as an agent is imputed to its principals).


                                      10
        Case 16-50364-MFW   Doc 179    Filed 11/26/18   Page 11 of 21



     WSFS responds that (1) BOA never acquired actual knowledge

of Soffe’s consignment relationship in its capacity as a lender

to Soffe’s parent, (2) even if it had, BOA had a duty to keep

that information confidential under the Delta loan agreements,

(3) knowledge BOA learned as a lender to Soffe’s parent cannot be

imputed to it as Agent for the Debtors’ Term Loan, and (4) any

knowledge BOA may have learned as a lender to Soffe’s parent

cannot be imputed to the Term Loan Lenders themselves because BOA

had no duty as their Agent to disclose it to them.

          1.      Knowledge BOA acquired as lender to Soffe’s parent

     Soffe claims that BOA knew that the Disputed Goods were sold

on consignment to the Debtors from documents it received as a

lender to Soffe and its parent, Delta.        As part of that loan

arrangement, Delta prepared and submitted monthly borrowing base

reports to the lenders.     (Hipsman Dec. ¶ 1-3, Feb. 26, 2018, Adv.

D.I. 148-14; Grow Dep. 80:17-25, Feb. 6, 2018, Adv. D.I. 143-7.)

The borrowing base report included a list of specific assets

excluded under the Delta loan, including a line item titled “TSA

Pay By Scan.”   (McNeil Decl. Ex. N, Adv. D.I. 143-14.)            Steven

Hipsman, a Senior Vice President in BOA’s Business Capital Group,

reviewed the monthly borrowing base reports in connection with

the Delta loan.    (Hipsman Dec. ¶ 1-3, Adv. D.I. 148-14.)              Hipsman

acknowledged that he was aware that Soffe sold some goods on

consignment but testified that he did not specifically know that


                                  11
           Case 16-50364-MFW   Doc 179    Filed 11/26/18   Page 12 of 21



Soffe sold goods on consignment to the Debtors.               (Id.)

     The Court concludes that Soffe has failed to prove that BOA

had actual knowledge of Soffe’s consignment relationship with the

Debtors.    The line item on the borrowing base certificate is

ambiguous (referring to “TSA” rather than the Debtors’ full

names) and the BOA officer reviewing it testified that he did not

know that Soffe was selling consigned goods to the Debtors.                See,

e.g., Nat’l Bank of N. Am. v. Newmark (In re Newmark), 20 B.R.

842, 861 (Bankr. E.D.N.Y. 1982) (rejecting imputation where there

was not a clear showing that the knowledge at issue was “actually

present” in the agent’s mind at the time the agent effected a

transaction on behalf of the principal); JBGR, LLC v. Chicago

Title Ins. Co., 128 A.D.3d, 900, 901, 903 (N.Y. App. Div. 2015)

(holding knowledge cannot be imputed because defendant failed to

establish that the knowledge an agent had of a prior declaration

was in his mind at the time of the current transaction).

     Soffe seeks to distinguish the Newmark case because in that

case the agent acquired its knowledge prior to the formation of

an agency relationship with the principal.             Newmark, 20 B.R. at

860 (information provided to an agent nearly one year prior to

the relevant transaction was not imputed to the principal).

However, the Court reads nothing in Newmark to suggest that a

mere overlap in time is sufficient to “clearly show” that

knowledge is “actually present” in the agent’s mind at the time


                                     12
          Case 16-50364-MFW     Doc 179    Filed 11/26/18    Page 13 of 21



of the transaction for imputation to occur.                 Newmark, 20 B.R. at

861.   Rather, Soffe must show that any knowledge of Soffe’s

consignment relationship was actually in BOA’s mind at the time

the Term Loan was incurred.        It has failed to do so here.

            2.       Effect of confidentiality agreement

       Even if BOA had acquired actual knowledge of Soffe’s

consignment relationship with the Debtors, the Court concludes

that it gained that information as a lender to Delta, in its

Business Capital Group.        It was not at liberty to share that

information with the BOA Wholesale Leveraged Finance Unit or

Agency Management Team, which were the two BOA divisions

administering the Debtors’ Term Loan Agreement.                 The Delta Loan

Agreement required that “each Lender .            .   . shall use all

reasonable efforts to keep confidential .             .     . any non-public

information supplied to it by any Borrower pursuant to this

Agreement .      .   .   .”   (Orenstein Decl. Ex. A. at § 13.5(a), Adv.

D.I. 164-1.)

       “[A] principal is not affected by the knowledge of an agent

who is privileged not to disclose or act upon it and who does not

disclose or act upon it.”        Restatement (Second) of Agency § 281

(1958) (emphasis added).        See, e.g., O’Malley v. Putnam Safe

Deposits Vaults, Inc., 458 N.E. 2d 752, 758 n.8 (Mass. App. Ct.

1983) (holding that knowledge of vice-president of company

regarding contents of a safe deposit box was not imputed to


                                      13
        Case 16-50364-MFW   Doc 179    Filed 11/26/18   Page 14 of 21



company where the vice president received that information with

express instructions to keep it confidential).

          3.   Imputation of actual knowledge to BOA generally

     Even if BOA had acquired actual knowledge of Soffe’s

consignment relationship with the Debtors and was at liberty to

share it, Soffe must still establish that BOA did share it.             WSFS

argues that BOA is a large company and that the department

handling the Soffe loan was distinct from the departments

handling the Debtors’ Term Loan.

     Soffe argues that the Third Circuit has recognized that

actual knowledge obtained by an employee of a company when acting

in one capacity may be attributed to the company generally,

including when acting in a separate capacity.           See, e.g.,

Browning v. Fid. Tr. Co., 250 F. 321, 324 (3d Cir. 1918) (finding

that information acquired by an employee of a company will be

attributed to the company generally); Wachovia Bank Nat’l Assoc.

v. WL Homes LLC (In re WL Homes LLC), 534 Fed. App’x 165, 169 (3d

Cir. 2013) (finding that knowledge that is obtained by an agent

in one capacity is imputed to the principals that it represents

in a separate capacity, so long as the information is material to

the agent’s representation of that principal).

     The Court finds that these cases do not support Soffe’s

broad contention.   Although the Court in Browning found that a

bank teller’s knowledge of a default must be imputed to the trust


                                  14
           Case 16-50364-MFW   Doc 179    Filed 11/26/18   Page 15 of 21



department of the bank, it concluded that it was not “actual

knowledge” sufficient to find the trustee was grossly negligent

or acted in bad faith.     250 F. at 326.

     Additionally, the Court finds that the WL Homes case is

distinguishable because that case involved imputation of the

knowledge of one person to himself, where he was serving as a

“dual agent.”     WL Homes, 534 Fed. App’x at 169-70.            In that case,

the Court found that knowledge of the parent company was “present

in the mind” of the subsidiary because the person with that

knowledge was contemporaneously an officer of the subsidiary and

the parent.     Id. at 170.

     In this case, the Court finds that Soffe’s evidence is

insufficient to establish that BOA, as the Term Loan Agent, had

actual knowledge of Soffe’s consignment relationship with the

Debtors.    At most Soffe sought to show that Hipsman, a BOA Vice-

President in the Business Capital Group, knew that Soffe sold

goods on consignment to the Debtors.8           However, Hipsman and the

Business Capital Group played no role in administering the

Debtors’ Term Loan Agreement.       The latter was handled by distinct

BOA departments, the Wholesale Leveraged Finance Unit and the

Agency Management Team.        (Hipsman Dec. ¶ 4, Feb. 26, 2018, Adv.

D.I. 148-14; Strickert Dep. 38:16-20, Feb. 23, 2018, Adv. D.I.



     8
          Although as noted above, the Court does not find that
Soffe established this fact.

                                     15
           Case 16-50364-MFW   Doc 179    Filed 11/26/18    Page 16 of 21



151-19.)    Therefore, there is no basis for finding that any

knowledge Hipsman may have acquired was actually known to BOA in

its capacity as the Term Loan Agent.

            4.     Imputation of BOA’s knowledge to Term Loan Lenders

     Even if BOA had acquired actual knowledge of Soffe’s

consignment relationship with the Debtors, was at liberty to

share it, and it was known to BOA generally, Soffe must establish

that that knowledge was also known to the Term Loan Lenders.

Soffe argues that BOA, as Term Loan Agent, had a duty to share

the information that it obtained regarding the consignment

relationship with the Term Loan Lenders.            WSFS argues that that

knowledge cannot be imputed to the Term Loan Lenders because BOA

had no duty to disclose that information to them.

     Soffe is correct that under general principles of agency

law, an agent’s knowledge of material facts related to its duties

as agent is imputed from the agent to its principals.

Restatement (Third) Agency § 5.03 (2005).            An agent has a duty

“to provide the principal with facts that the agent knows, has

reason to know, or should know when .           .   .      the agent knows or

has reason to know that the principal would wish to have the

facts or the facts are material to the agent’s duties to the

principal.”      Restatement (Third) of Agency § 8.11 (2006).

Delaware courts will impute an employee’s knowledge to his or her

corporation generally when such knowledge is material to the


                                     16
        Case 16-50364-MFW   Doc 179    Filed 11/26/18   Page 17 of 21



employee’s duties, i.e., “the knowledge has some significance

which the employee could be reasonably expected to perceive.”

Affordable Home Enters. v. Nelson, 1994 WL 315227, at *7–9 (Del.

Super. May 25, 1994) (internal citation omitted) (concluding that

a corporation will be bound by information obtained by its agent

that would be viewed as “important in view of the agent’s duties

and prior knowledge.”).     Moreover, an agent has a duty to

disclose all material information, or information “that may

affect [its] principal’s decision [making process].”             In re

Marriage of Cloney, 110 Cal. Rptr. 2d 615, 624 (Cal. 2001).

     However, where an agency is a creature of contract, that

contract defines the scope of the agent’s duty.            See Restatement

(Third) of Agency § 8.07 (2006) (“An agent has a duty to act in

accordance with the express and implied terms of any contract

between the agent and the principal.”).         In this case, the Term

Loan Agreement states that the Term Loan Agent “shall not have

any duty or responsibility to provide any Lender with any other

credit or other information concerning the affairs, financial

condition or business of any Loan Party that may come into the

possession of the [Term Loan Agent].”        (McNeil Decl. Ex. D. at

§ 9.07, Adv. D.I. 143-4.)    Moreover, the Term Loan Agreement

provides that the Term Loan Agent “shall not, except as expressly

set forth herein and in the other Loan Documents, have any duty

to disclose .   .   .   any information relating to the [Debtors] or


                                  17
             Case 16-50364-MFW   Doc 179    Filed 11/26/18   Page 18 of 21



any of its Affiliates that is communicated to or obtained by the

Person serving as the Administrative Agent or any of its

Affiliates in any capacity.”         (Id. at § 9.03(c), Adv. D.I. 143-

4.)

        Therefore, the Court concludes that even if BOA in its

capacity as a lender to Soffe’s parent had acquired actual

knowledge of Soffe’s consignment relationship with the Debtors

that could be imputed to BOA generally, that knowledge cannot be

imputed to the Term Loan Lenders, as BOA had no duty to give that

information to them under its written agreement.

        Because the Court finds that Soffe has failed to establish

that BOA had actual knowledge of its consignment relationship

with the Debtors or that it could be imputed to the Term Loan

Lenders, the Court concludes that the relative interests of Soffe

and the Term Loan Lenders are governed by Article 9 of the UCC.

        D.    Priority of Interests in the Consigned Goods

        WSFS contends that each of the requirements for attaching

its security interest to the Disputed Goods is satisfied.                    Soffe

does not dispute this.

        Under section 9-203(b) of the UCC, a security interest is

enforceable with respect to collateral if “(1) value has been

given; (2) the debtor has rights in the collateral or the power

to transfer rights in the collateral to a secured party; [and]

(3) .    .    .   (A) the debtor has authenticated a security


                                       18
         Case 16-50364-MFW   Doc 179    Filed 11/26/18   Page 19 of 21



agreement that provides a description of the collateral .                .   .

.”   N.Y. U.C.C. § 9-203(b).    In this case, (1) value has been

given by the $300,000,000 Term Loan provided to the Debtors; (2)

the Debtors had rights in the collateral pursuant to section 9-

319(a); and (3) the Debtors signed a security agreement in favor

of the Term Loan Lenders which included the Disputed Goods and

their proceeds.

      Under section 9-322(a), conflicting perfected security

interests rank according to priority in time of filing or

perfection.   N.Y. U.C.C. § 9-322(a)(1).         However, section 9-

324(b) provides an exception where a party obtains a purchase

money security interest (such as a consignment interest) in

inventory that is already subject to a prior perfected security

interest.   Id. at § 9-324(b)(1)-(4).          In that case, the later

filing party has priority in goods delivered after it has met the

requirements of section 9-324(b).        Id.

      Here, while WSFS perfected its blanket security interest in

the consigned goods before Soffe perfected its interest, WSFS

concedes that Soffe met the requirements of section 9-324(b) when

it filed its financing statement on February 4, 2016, and sent a

notification letter to WSFS regarding the same.

      Therefore, the Court concludes that WSFS’ blanket security

interest in inventory has priority over Soffe’s interest in the

consigned goods that Soffe delivered to the Debtors before


                                   19
             Case 16-50364-MFW   Doc 179    Filed 11/26/18   Page 20 of 21



February 4, 2016.       Soffe has a perfected interest with priority

over WSFS’s interest in the consigned goods that were delivered

to the Debtors after Soffe properly perfected its interest on

February 4, 2016.

        Therefore, the Court will grant summary judgment for WSFS as

to the goods delivered prior to the UCC-1 filing on February 4,

2016.

        E.    Debtors’ Preference and Strong Arm Claims

        Soffe also asks the Court to grant summary judgment and

dismiss the Debtors’ preference and strong arm claims.

        With regard to the Debtors’ preference claim, Soffe argues

that it filed its UCC-1 to protect its consignment interest in

the $580,207.53 worth of goods that it shipped to the Debtors

after filing its UCC-1, not to protect the consigned goods it

shipped to the Debtors prior to the UCC-1.               Soffe, therefore,

argues that its UCC-1 filing cannot constitute a preference

because it was not a transfer on account of an antecedent debt.

11 U.S.C. § 547(b)(2).

        The Debtors do not dispute that Soffe has a perfected

security interest in goods delivered to the Debtors after the

UCC-1 was filed.       The Debtors argue only that if Soffe is

asserting a perfected security interest in the consigned goods

delivered to the Debtors before it filed the UCC-1, then that

claim is avoidable as a preference.


                                       20
           Case 16-50364-MFW   Doc 179    Filed 11/26/18    Page 21 of 21



      Because the Debtors concede that Soffe is perfected as to

goods delivered after the UCC-1 was filed, the Court concludes

that the Debtors’ preference claim is moot.                The Court further

concludes that the Debtors’ strong arm claim against Soffe is

also moot given the Court’s earlier conclusion that WSFS has an

interest superior to Soffe’s interest in the Disputed Goods

delivered before Soffe’s UCC-1 filing.           See Murphy v. Hunt, 455

U.S. 478, 481 (1982) (finding a case to be moot where a party

lacks a cognizable interest in the outcome).

      Accordingly, the Court will grant Soffe’s motion for summary

judgment and dismiss the Debtors’ claims as moot.



IV.   CONCLUSION

      For the reasons stated above, the Court will grant WSFS’s,

and deny Soffe’s, motion for summary judgment with respect to

goods sold by Soffe on consignment before February 4, 2016.                 The

Court will grant Soffe’s motion for summary judgment against the

Debtors.

      An appropriate order follows.



Dated: November 26, 2018                   BY THE COURT:



                                           Mary F. Walrath
                                           United States Bankruptcy Judge



                                     21
